 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JASON WOODSON,                                   )   Case No.: 1:18-cv-0726- LJO JLT
                                                      )
12                  Plaintiff,                        )   ORDER DIRECTING PLAINTIFF TO FILE AN
                                                      )   AMENDED COMPLAINT NO LATER THAN
13           v.                                       )   OCTOBER 22, 2018
                                                      )
14   KERN COUNTY CHILD SUPPORT                        )
     SERVICES,                                        )
15                                                    )
                    Defendant.                        )
16                                                    )
17
18           Jason Woodson is proceeding pro se and in forma pauperis with an action against Kern County

19   Child Support Services. Previously, the Court reviewed the allegations in Plaintiff’s complaint and

20   found he fails to state facts sufficient to support a claim arising under federal law, upon which relief

21   can be granted by this Court. The Court dismissed the complaint with leave to amend on June 12,

22   2018. (Doc. 3) The Court ordered Plaintiff to file an amended complaint within thirty days of service.

23   (Id. at 8)

24           On July 10, 2018, Plaintiff filed an appeal of the Court’s order with the Ninth Circuit Court of

25   Appeals. (Doc. 4) The Ninth Circuit determined it “lack[ed] jurisdiction over []his appeal because the

26   order challenged in the appeal is not final or appealable.” (Doc. 8 at 1) Therefore, the Court dismissed

27   Plaintiff’s appeal on August 21, 2018. (Id.) The judgment of the Court took effect on September 12,

28   2018. (Doc. 9)

                                                          1
 1          After Plaintiff initiated his appeal, this Court did not enforce its order to Plaintiff to file an
 2   amended complaint. However, to date, Plaintiff has not filed an amended complaint in this action.
 3   Accordingly, the Court ORDERS:
 4          1.      Plaintiff SHALL file an amended complaint no later than October 22, 2018; and
 5          2.      Plaintiff is advised that if he fails to comply with this order to file an amended
 6                  complaint, the action may be dismissed for failure to prosecute and failure to obey the
 7                  Court’s order.
 8
 9   IT IS SO ORDERED.
10
        Dated:     October 3, 2018                               /s/ Jennifer L. Thurston
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
